Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 1, figures 1-8 in the reply filed on 10/15/20 is acknowledged.
Claims 10-12 and 19 which were directed to the non-elected specie have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Applicant amended claim 13 to recite step (a) of inserting a support structure module into the housing where the support structure includes transverse beams with a solid portion on a distal end that is removably connected to a solid portion of an adjacent support structure. The recited method would require first connecting the support structure module to an adjacent support structure module then inserting the support structure module into the housing followed by inserting the adjacent support structure module into the housing. There is no support for this method for installing support structures within a housing. The specification clearly indicates that individual support structures are inserted into the housing and are then connected to each other. This is the method shown in figures 5-7 and disclosed in paragraphs 50-53 of the printed publication.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-9 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frykhult US 4,678,575 in view of Kane et al. US 4,216,093.

	Claim 1, Frykhult teaches a rotary filter support assembly comprising: a drainage assembly (12, 13) disposed at a drainage end, the drainage end being distally disposed form a second end, multiple support structure modules (6, 7) disposed annularly around an axis of rotation, the support structure modules comprising a first module an adjacent module, the first module comprising: a first end fixedly engaged to the drainage assembly, a distal end, an axial arm (6) disposed between the first end and the distal end, and a transverse beam (7) extending outwardly from the axial arm that extends toward the adjacent module, and wherein a distal end of the transverse beam comprises a solid portion connected to a solid portion of the adjacent module (fig. 1-11 see below). Frykhult does not teach a removable connection between the distal end of the transverse beam and the adjacent module.
	Kane teaches a rotary filter support assembly comprising: a drainage assembly disposed at a drainage end distally disposed from a second end, multiple support structure modules (72) disposed annularly around an axis of rotation, the support structure modules comprising a first module and an adjacent module, the first module comprising a first end (86) fixedly engaged to the drainage assembly, a distal end (82) and an axial arm disposed between the first and distal ends and the first module is removably connected to the adjacent module via (60, 62, 66, 68) (fig. 1-5). It would have been obvious to one of ordinary skill in the art to provide a removable connection 

    PNG
    media_image1.png
    552
    858
    media_image1.png
    Greyscale

Claim 2, Frykhult in view of Kane teaches the transverse beam removably connected to the adjacent module and Kane further teaches a fastening mechanism comprising a fastener, or clamp (60, 62, 66, 68) (fig. 1-5).
Claim 14, Frykhult teaches a disc filter module support structure comprising: a drainage assembly (12, 13) disposed at a drainage end, the drainage end being distally disposed from a second end, multiple support structure modules (6, 7) disposed annularly around an axis of rotation, each support structure module capable of engaging the drainage assembly through a first fastening mechanism, each support structure module comprising: an axial conduit (6) extending between the drainage assembly and 
Kane teaches a rotary filter support assembly comprising: a drainage assembly disposed at a drainage end distally disposed from a second end, multiple support structure modules (72) disposed annularly around an axis of rotation, each support structure module is capable of engaging the drainage assembly through a first fasting mechanism, each support structure modules comprising an axial conduit extending between the drainage assembly and the second end, the axial conduit is removably connected to the adjacent module through a second fastening mechanism (60, 62, 66, 68) the first fastening mechanism being a key and socket mechanism (86, 90) and the second fastening mechanism being a fastener or clamp (fig. 1-5, 8). It would have been obvious to one of ordinary skill in the art to provide a removable connection comprising the fasteners of Kane between the distal end of the transverse beam of the module and the adjacent module of Frykhult because it allows for an individual module to be removed without removal of other modules to replace a worn module (col. 4, lines 37-48, Kane).

1, 72) each fluidly communicating with the axial conduit (fig. 1-11); the multiple support structure modules comprise 6 support structure modules (fig. 3); and multiple transverse beams disposed in parallel on the axial arm, wherein the solid portions of the distal ends of each of the transverse beams are connected to solid portions of the adjacent support structure module through a fastening mechanism and Kane teaches a removable connection as detailed above (fig. 1-11).

    PNG
    media_image2.png
    454
    647
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frykhult US 4,678,575 in view of Kane et al. US 4,216,093 and Danielsson et al. US 2006/0260999.

Claim 13, Frykhult teaches a method installing a module support structure comprising inserting a support structure module into a rotary filter housing, the support structure module comprising an axial arm (6) having a first end distally disposed from a second end and a first side distally disposed from a second side, the first side and the second side extending between the first and second ends, and transverse beams (7) extending from the first side of the axial arm, wherein a transverse beam extending from the first side of the axial arm has a distal end comprising a solid portion distally disposed from a support end engaged to the first side of the axial arm, and wherein the solid portion of the distal end is connected to a solid portion of a second side of an adjacent support structure module with a fastening mechanism, inserting each support structure module into a rotary filter housing and engaging the distal end of the transverse beams of the support structure module to the second side of the adjacent support structure module (fig. 1-11). Frykhult does not teach a removable connection between the transverse beam and the adjacent module.
Kane teaches a rotary filter support assembly comprising: a drainage assembly disposed at a drainage end distally disposed from a second end, multiple support structure modules (72) disposed annularly around an axis of rotation, the support structure modules comprising a first module and an adjacent module, the first module comprising a first end (86) fixedly engaged to the drainage assembly, a distal end (82) and an axial arm disposed between the first and distal ends and the first module is removably connected to the adjacent module via (60, 62, 66, 68) (fig. 1-5). It would have been obvious to one of ordinary skill in the art to provide a removable connection between the distal end of the transverse beam of the module and the adjacent module of Frykhult because it allows for an individual module to be removed without removal of other modules to replace a worn module (col. 4, lines 37-48, Kane).
Frykhult does not teach the step of repeating steps a-c until the filter modular support structure is assembled. Danielsson teaches assembling modular parts (12) of a rotary filter support structure by inserting some modular parts into a rotary filter housing, inserting more modular parts into the rotary filter housing and connecting the modular parts and then repeating these steps until the entire unit is completely assembled (paragraph 1, 17, 41, 45). It would have been obvious to one of ordinary skill in the art to assemble the parts of Frykhult in stages as this allows a rational construction, makes it easy to enlarge rotary disk filter and the capacity of the system and allows for delivery of the parts to be delivered separately and assembled in the existing disk filter, as taught by Danielsson (paragraph 17, 45).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778